Citation Nr: 9913383	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-13 929	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
hip sprain.  

2.  Entitlement to a rating higher than 10 percent for a 
disability classified as "low back pain."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 
INTRODUCTION

The veteran had active military service from June 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 13, 1997, and June 
12, 1998, by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 1997 the 
RO granted service connection for "painful right hip with 
movement of right knee" (later recharacterized as right hip 
sprain) and assigned a 10 percent rating from August 8, 1996.  
In June 1998 the RO granted service connection for low back 
pain and assigned a 10 percent rating.  The veteran has 
appealed the ratings for both disabilities.  The veteran 
testified at a hearing at the RO on August 5, 1997, in 
connection with his appeal.  


REMAND

The veteran indicated in correspondence that he wanted to 
appear at another hearing in connection with his appeal.  In 
response to an April 8, 1999, letter from the Board 
requesting clarification of his desires, he advised that he 
wanted to be scheduled for a Travel Board hearing at the RO.  

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (1997).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









